Pee Cueiam :
The sole complaint in this case is that the court erred in not continuing the preliminary injunction.
We are of opinion that there is no error in the decree complained of. Adhering to our general rule in cases of this class, we intimate no opinion on the merits of the case in other respects. The proper time to do that is when the case comes here, if it ever does, on appeal from a final decree of the court below.
Decree affirmed at the costs of appellant and record remitted for further proceedings.